 In the Matter of SOCONY-VACUUM OIL COMPANY, INCORPORATEDandMARINE ENGINEERS' BENEFICIAL ASSOCIATIONIn the Matter of SOCONY-VACUUM OIL COMPANY, INCORPORATEDandSOCONY-VACUUM TANKER OFFICERS ASSOCIATIONCases Nos. R-JI14 and R-1115-Decided February 6, 1939Water Transportation Industry-Investigation of Representatives:contro-versy concerning representation of employees:rival organizations;refusal byemployer to recognize any of three of four unions involved as exclusive repre-sentative ofemployees-Contract:no bar to investigation or certification ofrepresentatives-UnitsAppropriate for CollectiveBargaining:(1)licensedengineers of Company;no controversy as to:(2) licensed deck officers of Com-pany; no controversy asto-Elections OrderedMr. Millard L. Midonick,for the Board.Mr. Austin T. Foster, Mr. W. C. Brodie,andMr. C. R. Dooley,ofNew York City, for the Company.Mr.Edward Patrick Trainer,ofNew York City, for theM. E. B. A.111r.John J. Collins,of New York City,Mr. FredN. Hansen,ofStaten Island, N. Y., andMr. Edward Bischoff,ofBlack Mountain,N. C., for the Association.Mr. B. L. Todd,of New York City, for the U. L. O.Mr. E. T. Pinchin,of New York City,for the M. M. P.Mr. Daniel J. Harrington,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn July 5, 1938, Marine Engineers' Beneficial Association, hereincalled the M. E. B. A., filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofSocony-Vacuum Oil Company, Inc.,' New York City, here calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Re-IAt the hearing counsel for the Board moved to amend the title of the action bysubstituting "Incorporated" for "Inc."There was no objection raised.11 N. L. R. B., No. 7.28 SOCONY-VACUUMOIL COMPANY ET AL.29lations Act, 49 Stat. 449, herein called the Act.On August 1, 1938,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On October 7, 1938, the Regional Director issued a noticeof hearing and on October 19, 1938, an amended notice of hearing,copies of both of which were duly served upon the Company; upontheM. E. B. A.; upon John J. Collins, Socony-Vacuum TankerOfficers Association; upon the International Union of Operating En-gineers; upon the International Association of Longshoremen; uponthe United Licensed Officers Association, herein called the U. L. 0.;and upon the National Organization Masters, Mates and Pilots ofAmerica,2 herein called the Al. M. P., the last two being labor or-ganizations claiming to represent employees directly affected by theinvestigation.On October 22, 1938, Socony-Vacuum Tanker Officers Association,herein called the Association, filed a petition with the said RegionalDirector.On October 29, 1938, the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Re-lations Board Rules and Regulations-Series 1, as amended, orderedan investigation and hearing with respect to the petition filed by theAssociation and authorized the said Regional Director to conduct it,and, acting pursuant to Article III, Section 10 (c) (2), of said Rulesand Regulations, further ordered that the cases involving the twopetitions be consolidated for the purposes of hearing and for all otherpurposes.On November 2, 1938, the Regional Director issued anotice of hearing with respect to the petition filed by the Association,copies of which were duly served upon the Company, upon the M. E.B. A., upon Harry Collins,3 upon the U. L. 0., and upon the M. M. P.On January 4, 1939, the Board issued an amended order of consolida-tion and direction of an investigation, and hearing.The amendedorder and direction of January 4, 1939, did not change in any materialrespect the order and direction issued by the Board on October29, 1938.Pursuant to the notices of hearing, a hearing was held on Novem-ber 3, 1938, at New York City, before Charles W. Whittemore, theTrialExaminer duly designated by the Board.The Board, theCompany, the M. E. B. A., the Association, the U. L. 0., and theM. M. P., were represented by counsel or other representatives, and2 Incorrectly designated as National Association of Masters, Mates, and Pilots in thenotice and amended notice of hearing- Refeired to as attorney for the Association in the affidavit of service.Evidently thename should have been John J. Collins. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARD,all parties participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the hearing, theM. E. B. A. offered in evidence a copy of a charge dated August 10,1938, which it had filed with the Regional Director for the SecondRegion and which alleged that the Company had engaged in unfairlabor practices.The Trial Examiner refused to allow its introductionin evidence.The charge in question was dismissed by the RegionalDirector for the Second Region on December 2, 1938.At the hear-ing the M. E. B. A. also moved to withdraw its petition, stating thatit felt that a contract entered into by the Company and the Associa-tion on February 1, 1938, should be abrogated and no election beheld until a period of 6 months had elapsed following such abroga-tion.The Trial Examiner did not rule upon this motion, stating thatitwas a matter for decision by the Board. The motion is herebydenied.As indicated herein, the Board will not place the name oftheM. E. B. A. upon the ballot in any election if the M. E. B. A.so desires.During the course of the hearing the Trial Examinermade several rulings on other motions and on objections to the ad-mission of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY 4Socony-Vacuum Oil Company, Incorporated, is a New York cor-poration engaged, among other things, in the transportation of pe-troleum and petroleum products. It owns and operates through itsmarine-transportation department 38 ocean-going tankers on whichare employed the licensed personnel herein involved.Thirty of thesevessels were actively operated by the Company during the year 1938.The remaining eight were tied up and were not actively operated fora substantial part of the period from January 1, 1938, to October 31,1938.During this period approximately 75 per cent of the activitiesof the 30 vessels in active operation involved the transportation ofpetroleum products from ports in the Gulf of Mexico to ports on theAtlantic seaboard north of Cape Hatteras. Approximately 50 per centof the cargo transported in these vessels was owned by a subsidiaryof the Company. During the same period approximately two to threeof the 38 vessels were engaged in transporting shipments from a portin the United States to a port in a foreign country. The Company,4The above facts were stipulated to by the Company and by counsel for the Board. SOCONY-VACUUM OIL COMPANY ET AL.31during the period from January 1, 1938, to October 15, 1938, by meansof the 30 vessels above mentioned transported between ports in differ-ent States, and between ports in the United States and ports inforeign countries, 41,039,000 barrels of raw petroleum and its products.The Company admits that in the operation of the 38 vessels it isengaged in interstate and foreign commerce. It also admits thatthe licensed engineers and licensed deck officers employed on these ves-sels are directly engaged in such trade, traffic, transportation, andcommerce.We find that Socony-Vacuum Oil Company, Incorporated, is en-gaged in trade, traffic, transportation, and commerce among theseveral States and between the United States and foreign countries,and that the licensed personnel employed by said Company is directlyengaged in such trade, traffic, transportation, and commerce.II.THE ORGANIZATIONS INVOLVEDMarine Engineers' Beneficial Association is a labor organizationaffiliatedwith the Committee for Industrial Organization, admittingto its membership all licensed engineers on the vessels of the Company.Socony-Vacuum Tanker Officers Association is an unaffiliated labororganization.It admits to its membership "all employees who areemployed as licensed Officers, ashore or afloat, either handling a shipor her cargo, more than 6 months in the fleet of the Socony-VacuumOil Co. Inc." 5United Licensed Officers of the U. S. A. is an unaffiliated labororganization, admitting to its membership the licensed engineersand licensed deck officers employed by the Company.National Organization Masters, Mates and Pilots of America isa labor organization affiliated with the American Federation ofLabor.It admits to its membership all licensed deck officers em-ployed by the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn September 1937 the M. E. B. A. claimed to represent a majorityof the licensed engineers employed by the Company and requestedthe Company to enter into an agreement with it. The Companyrefused to do so, basing its refusal on the ground that it did notbelieve theM. E. B. A. represented a majority of such employees.On February 1, 1938, the Company entered into an agreement withthe Association in which the Association was recognized as bargain-ing agent for the members of the Association who are employees ofthe Company.The agreement provided that it should remain in5The quoted words are taken from the constitution and bylaws of the Association. 32DECISIONSOF NATIONAL LABOR RELATIONS BOARDeffect for a period of 1 year and indefinitely thereafter unless modi-fied by mutual agreement or terminated by either party after 60days' notice, in writing, by either party to the other. Inasmuchas the agreement applies only to members of the Association andsince the initial term of the agreement expired on February 1, 1939,the agreement is no bar to an investigation or certification of repre-sentatives."Indeed, neither the Company nor the labor organiza-tion which is party to the agreement contends that the agreementconstitutes any such bar.At the hearing, the U. L. 0. claimed to represent a substantialnumber of the licensed engineers and licensed deck officers.The Company states that it will not recognize either the M. E. B. A.,the M. M. P., or the U. L. 0. as exclusive bargaining representativeof its employees without certification by the Board.We find that a question has arisen concerning the representationof employees of the Company and that such question tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.IV. TIIE APPROPRIATE UNITSAt the hearing the parties agreed that the licensed engineers andthe licensed deck officers of the Company, respectively, constituteseparate appropriate bargaining units.The parties stipulated that thefacts concerning the employees in the instant case are similar to thoseas to employees considered by the Board inMatter of Black DiamondSteamship Corporation.?In the cited case and in numerous othercases," the Board has held that licensed engineers and licensed deckofficers are properly separated into two appropriate units.We find that the licensed engineers of the Company constitute aunit appropriate for the purposes of collective bargaining and thatthe licensed deck officers constitute a separate unit appropriatefor the purposes of collective bargaining.We further find that saidunits will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.8 SeeMatter of Northrop CorporationandUnited Automobile Workers, LocalNo. 229,3 N L R. B. 228;Matter of Atlantic Footwear Company, IncandUnitedShoeWorkersof America of the C I.0., 5 N. L R B. 252;Matter of Sandusky Metal Products, Inc.andAmerican Federationof Labor, 6 N L. R B. 12.TMatter of Black Diamond Steamship CorporationandMarine Engineers' BeneficialAssociation,Local No.33, 2 N. L R. B. 241.8 SeeMatter of Grace Line, Inc, and Panama Mail Steamship CompanyandNationalMarine Engineers' Beneficial Association, Local No33, 2 N. L. R B. 369;Matter of Stand-ard Oil Company of Ncw JerseyandUnited Licensed Officers of the U. S.A., etc., 8 N. L.R B 936 SOCONY-VACUUM OIL COMPANY ET AL.V.THE DETERMINATION OF REPRESENTATIVES33There was submitted in evidence a list of the licensed engineersof the Company as of July 20, 1938, including the names of personson active duty, on vacation, awaiting assignment, and on the relievingstaff.This list contained 156 names.There was also introduced inevidence a list of the Company's licensed engineers and licenseddeck officers as of November 1, 1938.This list contained the namesof 144 licensed engineers and 163 licensed deck officers. TheM. E. B. A. submitted in evidence authorization cards signed by 67licensed engineers and the names of 33 additional licensed engineerswho were claimed as members. The Association submitted in evi-dence application cards of 83 licensed engineers and 106 licenseddeck officers.The general secretary of the U. L. 0. testified thatthe U. L. 0. had as members on July 22, 1938, approximately 158licensed deck officers and licensed engineers and that it had a sub-stantial number of members among such employees at the timeof the hearing.The business manager of the M. M. P. stated thatthe M. M. P. had membership among the licensed deck officers,, butthat he did not know the number of membership or application cardswhich had been signed.All the parties indicated their opinion thatan election was necessary to determine bargaining representatives.The M. E. B. A. stated, however, that no election should be held untilthe contract of February 1, 1938, between the Company and the Asso-ciation had been abrogated and a 6 months' period had elapsedfollowing such abrogation.For the reasons set forth in Section IIIabove, the contract is no bar to elections to determine bargainingrepresentatives.We think, moreover, there is no necessity for apostponement in the holding of an election because of such contract.We find that the question which has arisen concerning the representa-tion of employees of the Company can best be resolved by the hold-ing of elections by secret ballot.It is not entirely clear from the record as to whether certain of thelabor organizations desire their names to appear on the ballots.Al-though we shall provide for a place on each ballot for all labor organi-zations claiming to represent employees involved in the particularelection, we shall amend-our Direction to delete from the ballots thename of-any labor 'organization which' within five (5) days from thedate of the Direction of Elections informs the Board that it does notdesire to participate in the election or elections.The M. E. B. A., the U. L. 0., and the M. M. P. advocated thateligibility to vote in the elections be determined upon the basis of theshipping articles of the Company's vessels for the month prior to the 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDelections.The record does not disclose the position of the Associationregarding an appropriate eligibility date.The Company stated thatit had no objection to use of the list of the licensed personnel as ofNovember 1, 1938.We shall direct that the elections be held amongthe employees within the appropriate units who were employed bythe Company on the date of theissuanceof the Direction of Elections.There arose in connection with the discussion of the eligibility datedisagreement among the parties as to whether persons who are await-ing assignment, on leave or vacation, and on the relievingstaff,shouldbe allowed to participate in the elections.The M. E. B. A. and theM. M. P. contended that only those persons actually working on shipsor who were on the regular 3-week vacation should be allowed toparticipate in the elections.The Association and the U. L. 0. appar-ently took the position that all the men in question should be allowedto vote.The Company stated that it considered all the men in ques-tion to be employees of the Company. The persons on the relievingstaff relieve the licensed personnel of vessels arriving in the port ofNew York and take charge of the vessels during the nights the vesselsare in port.Men on leave beyond the time of their vacation haveseniority rights and may continue in the insurance system which theCompany has established for its employees.Men awaiting assign-ment are in a somewhat analogous position to persons on leave beyondthe time of their vacation.Under all the circumstances, we think thatall the persons who, on the eligibility date above set forth, are await-ing assignment, on leave or vacation, or on the relieving staff, areproperly considered as employees of the Company and should beallowed to vote in the elections.9We shall so hold.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.The licensed engineers employed by the Company constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.3.The licensed deck officers employed by the Company constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.9 SeeMatter of StandardOilCompany of New JerseyandUnited Licensed Officers o/the U 8 d.,etc.,8 N L. R. B. 936. SOCONY-VACUUM OIL COMPANY ET AL.35DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Socony-Vacuum Oil Company, Incorporated, elections by secretballot shall be conducted as soon as convenient and beginning aspromptly as is practicable after the date of this Direction of Elections,under the direction and supervision of the Regional Director for theSecond Region, acting in the matter as agent of the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations :(1)Among the licensed engineers of Socony-Vacuum Oil Company,Incorporated, who were employed by the Company on the date of theissuance of this Direction to determine whether they desire to be rep-resented by Marine Engineers' Beneficial Association, affiliated withthe Committee for Industrial, Organization, or by Socony-VacuumTanker Officers Association, or by United Licensed Officers of theU. S. A., for the purposes of collective bargaining, or by none of thethree organizations; and.(2)Among the licensed deck officers of Socony-Vacuum Oil Com-pany, Incorporated,, who were employed by the Company on the dateof the issuance of this Direction, to determine whether they desire to berepresented by National Organization Masters, Mates and Pilots ofAmerica, affiliated with the American Federation of Labor, or bySocony-Vacuum Tanker Officers Association, or by United LicensedOfficers of the U.. S. A., for the purposes of collective bargaining,. orby none of the three organizations.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSMarch 7, 1939On February 6, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled matter, the elections to be held as soon as convenientand beginning as promptly as is practicable after the date of the Di-rection of Elections under the direction and supervision of the RegionalDirector for the Second Region (New York City). 36DECISIONSOF NATIONALLABOR RELATIONS BOARDHaving been advised by the Regional Director for the SecondRegion that United Licensed Officers of the U. S. A. does not desireitsname to appear upon the ballots, the Board hereby amends itsDirection of Elections issued on February 6, 1939, by striking fromparagraphs (1) and (2) thereof the words "or by United LicensedOfficers of the U. S. A., for the purposes of collective bargaining, or bynone of the three organizations" and substituting therefor the words"for the purposes of collective bargaining, or by neither."11 N. L. R. B., No 7a.[SAME TITLESECOND AMENDMENT TO DIRECTION OF ELECTIONSMarch 30, 1939On February 6, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections inthe above-entitled matter.On March 7, 1939, the Board issued anamendment to the Direction of Elections.The Direction of Elec-tions, as amended, directed that elections by secret ballot be heldas soon as convenient and as promptly as is practicable after thedate of the Direction of Elections under the direction and super-vision of the Regional Director for the Second Region (New YorkCity).Having been advised by the Regional Director for the SecondRegion that Marine Engineers' Beneficial Association does not de-sire its name to appear upon the ballots, the Board- hereby amendsitsDirection of Elections, issued on February 6, 1939, as amendedon March 7, 1939, by striking from paragraph (1) thereof the words"they desire to be represented by Marine Engineers' Beneficial As-sociation, affiliated with the Committee for Industrial Organization,or by Socony-Vacuum Tanker Officers Association, for the pur-poses of collective bargaining, or by neither" and substituting there-for the words "or not they desire to be represented by Socony-Yacuum Tanker Officers Association, for the purposes of collectivebargaining."11 N. L. R. B., No. 7b